UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7425



MICHAEL EDWARD BROOKS,

                                            Plaintiff - Appellant,

          versus


H. L. BUNCH, individually and in his official
capacity as Police Chief; J. L. SPEAR, indi-
vidually and in official capacity as Police
Lieutenant; MARK BYRUM, individually and in
official capacity as Police Officer; ALFRED
SANDERLIN, individually and in official capac-
ity as Police Officer; JAMIE LACOMBE, individ-
ually and in official capacity as Police
Officer; MALCOLM MOURING, individually and in
official capacity as Police Officer; AUBREY
NMI SAMPLE, individually and in official ca-
pacity as Police Officer; RICKY KING, indi-
vidually and in official capacity as Police
Officer; ROGER JONES, individually and in
official capacity as Police Sergeant; KEITH
TEAGUE; ELIZABETH CITY POLICE DEPARTMENT; CITY
OF ELIZABETH CITY; SAM KEITH, individually and
in official capacity as Deputy,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-98-15-2-BO)


Submitted:   February 25, 1999             Decided:   March 9, 1999
Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Brooks, Appellant Pro Se. Kevin Neil Lewis, BAKER,
JENKINS, JONES & DALY, P.A., Ahoskie, North Carolina; David Keith
Teague, Danny Ray Glover, Jr., Elizabeth City, North Carolina; Mark
Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael E. Brooks appeals the district court’s order denying

relief on his civil rights and state law claims complaint.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Brooks v. Bunch, No. CA-98-15-2-BO (E.D.N.C.

Sept. 4, 1998).   We deny Appellee Keith Teague’s motions for sum-

mary affirmance and damages and costs under Fed. R. App. P. 38.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED


                                   2